UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K/A Amendment No. 2 CURRENT REPORT Pursuant to Section 13 or 15(d) Of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 25, 2010 FLINT TELECOM GROUP, INC. - (Exact Name of Registrant as Specified in its Charter) Nevada 0-21069 36-3574355 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 7500 College Blvd., Suite 500, Overland Park, KS66210 (Address of Principal Executive Offices)(Zip Code) (913) 815-1570 (Registrant’s Telephone Number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: r Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) r Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) r Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) r Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE The purpose of this Amendment No.2 to the Form8-K/A of Flint Telecom Group, Inc. (the “Company”), filed with the U.S. Securities and Exchange Commission on March 16, 2011 (the “Form 8-K/A”) is to amend the following section: (i) The Unaudited Pro Forma CombinedFinancial Information. No other material changes have been made to the Form 8-K/A.This Amendment No.2 to the Form8-K/A speaks as of the original filing date of the Form 8-K/A, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 8-K/A. EXPLANATORY NOTE On October 25, 2010, Flint Telecom Group, Inc. (“Flint”) acquired all of the stock of Ingedigit International, Inc. (“III”) and Gotham Ingedigit Financial Processing Corp dba Power2Process (“P2P”), both Florida corporations, through a merger of each of those companies into two wholly-owned subsidiaries of Flint, in exchange for a maximum potential total of 600,000 shares of Flint’s Series H Convertible Preferred Stock (the “Merger Stock”), pursuant to an Agreement and Plan of Merger dated October 5, 2010 (the “Merger Agreement”).300,000 shares of the Merger Stock were issued on the Closing Date.The remaining 300,000 shares of the Merger Stock may be issued, in two tranches of 150,000 each,during the 12 and 24 months following the Closing Date if either or both of the Targets meet or exceed the revenue and/or other operating targets as mutually agreed upon by Flint and the Targets as of the Closing Date. III was founded in 2001 and P2P was founded in 2006, and both are incorporated and have offices located in Florida. III is a U.S. based international pre-paid debit card company, partnered with both U.S. banks and international banks to offer debit cards to their customers.P2P is a U.S. based financial transaction processing and technology company, working with banking clients and other program sponsors globally. The consolidation effected by the transaction has been accounted for as an acquisition wherein Flint is the legal acquirer and has been treated as the acquirer for accounting purposes as well. Flint is filing an amendment to its current report on SEC Form 8-K filed on October 28, 2010 to set forth: i) Flint audited financial information for its fiscal years ended June 30, 2010 and 2009; ii) Flint unaudited financial information for the three months ended September 30, 2010 and 2009; iii) Gotham Ingedigit Financial Processing Corp dba Power2Process audited financial information for its fiscal years ended December 31, 2009 and 2008; iv) Gotham Ingedigit Financial Processing Corp dba Power2Process unaudited financial information for the three and nine months ended September 30, 2010 and 2009; v) Ingedigit International, Inc. audited financial information for its fiscal years ended December 31, 2009 and 2008; vi) Ingedigit International, Inc. unaudited financial information for the three and nine months ended September 30, 2010 and 2009; and vii) Pro Forma unaudited financial information as of June 30, 2010 and for the three months ended September 30, 2010. ITEM 9.FINANCIAL STATEMENTS AND EXHIBITS. (a) Financial Statements of Business Acquired. (b) Pro Forma Financial Information. (c) Exhibits.The following exhibits are filed with this report: Exhibit Number Description Location Consent ofHouse Park & Dobratz, P.C. to Gotham Ingedigit Financial Processing Corp dba Power2Process dated February 18, 2011 . Incorporated by reference to Exhibit 23.1 of Registrant's Form 8-K/A filed on March 16, 2011. Consent ofHouse Park & Dobratz, P.C. to Ingedigit International, Inc. dated February 18, 2011 . Incorporated by reference to Exhibit 23.2 of Registrant's Form 8-K/A filed on March 16, 2011. INDEX TO FINANCIAL STATEMENTS Page Financial Statements of Flint Telecom Group, Inc. Audited Financial Statements for Years ended June 30, 2010 and 2009 Report of Independent Certified Public Accounting Firm F-1 Balance Sheet as of June 30, 2010 and 2009 F-2 Statements of Operations for the Years ended June 30, 2010 and 2009 F-4 Statements of Stockholders’ Equity for the Years ended June 30, 2010 and 2009 F-5 Statements of Cash Flows for the Years ended June 30, 2010 and 2009 F-7 Notes to Financial Statements for the Years ended June 30, 2010 and 2009 F-11 Financial Statements for the three months ended September 30, 2010 and 2009 (Unaudited) Balance Sheets as of September 30, 2010 and 2009 F-44 Statements of Operations for the three months ended September 30, 2010 and 2009 F-46 Statements of Stockholders’ Equity for the three months ended September 30, 2010 and 2009 F-47 Statements of Cash Flows for the three months ended September 30, 2010 and 2009 F-49 Notes to Financial Statements for the three months ended September 30, 2010 and 2009 F-50 Financial Statements ofGotham Ingedigit Financial Processing Corp dba Power2Process Audited Financial Statements for the Years ended December 31, 2009 and 2008 Report of Independent Certified Public Accounting Firm F-65 Balance Sheets as of December 31, 2009 and 2008 F-66 Statements of Operations for the Years ended December 31, 2009 and 2008 F-67 Statements of Stockholders’ Equity for the Years ended December 31, 2009 and 2008 F-68 Statements of Cash Flows for the Years ended December 31, 2009 and 2008 F-69 Notes to Financial Statements for the Years ended December 31, 2009 and 2008 F-70 Financial Statements for the nine months ended September 30, 2010 and 2009 (Unaudited) Balance Sheets as of September 30, 2010 F-74 Statements of Operations for the nine months ended September 30, 2010 and 2009 F-75 Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 F-76 Notes to Financial Statements for the nine months ended September 30, 2010 and 2009 F-77 Financial Statements ofIngedigit International, Inc. Audited Financial Statements for the years ended December 31, 2009 and 2008 Report of Independent Certified Public Accounting Firm F-82 Balance Sheets as of December 31, 2009 and 2008 F-83 Statements of Operations for the Years ended December 31, 2009 and 2008 F-84 Statements of Stockholders’ Equity for the Years ended December 31, 2009 and 2008 F-85 Statements of Cash Flows for the Years ended December 31, 2009 and 2008 F-86 Notes to Financial Statements for the Years ended December 31, 2009 and 2008 F-87 Financial Statements for the nine months ended September 30, 2010 and 2009 (Unaudited) Balance Sheets as of September 30, 2010 F-90 Statements of Operations for the nine months ended September 30, 2010 and 2009 F-91 Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 F-92 Notes to Financial Statements for the nine months ended September 30, 2010 and 2009 F-93 Pro Forma Financial Information Introduction F-97 Condensed Pro Forma Balance Sheet as of September 30, 2010 (Unaudited) F-98 Condensed Pro Forma Statement of Operations for the year ended June 30, 2010 (Unaudited) F-100 Condensed Pro Forma Statement of Operations for the nine months ended September 30, 2010 (Unaudited) F-101 Notes to the Condensed Pro Forma Financial Statements (Unaudited) F-102 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Flint Telecom Group, Inc. and Subsidiaries Overland Park, Kansas We have audited the accompanying consolidated balance sheets of Flint Telecom Group, Inc. and subsidiaries as of June 30, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity (deficit), and cash flows for each of the years in the two year period ended June 30, 2010. Flint Telecom Group, Inc.’s management is responsible for these financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Flint Telecom Group, Inc. and subsidiaries as of June 30, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two year period ended June 30, 2010 in conformity with accounting principles generally accepted in the United States. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company has suffered losses from operations, negative cash flows from operations and current liabilities exceed current assets, all of which raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regards to these matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ L.L. Bradford & Company, LLC L.L. Bradford. & Company, LLC October 20, 2010 Las Vegas, Nevada F-1 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $431,381 and $205,397 as of June 30, 2010 and 2009, respectively Notes receivable Inventories Investment in marketable securities Due from Flint Telecom,Ltd. Due from related parties Prepaid expenses and other current assets Current assets Fixed Assets: Equipment Capitalized leases – equipment Total fixed assets Less: accumulated depreciation ) ) Net fixed assets Deposit Goodwill Other intangible assets, net Totalassets $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Cash overdraft Other accrued liabilities Accrued interest payable Lease obligations – current Lines of credit Notes payable Notes payable – related parties, net of discount Convertible notes payable, net of discount Convertible notes payable – related parties, net of discount Due to Flint Telecom Ltd. Redeemable preferred stock Total current liabilities Convertible notes payable – long-term, net of discount Convertible notes payable due to related parties – long-term, net of discount Notes payable due to related parties – long term, net of discount Lease obligations - long-term Totalliabilities F-2 Commitments & contingencies Redeemable equity securities Stockholders' equity (deficit): Preferred stock: $0.001 par value; 5,000,000 authorized, 668,780 issued and outstanding at June 30, 2010, 1,250,000 issued and outstanding at June 30, 2009 Common stock: $0.01 par value; 900,000,000 authorized, 129,824,422 issued and outstanding at June 30, 2010,71,294,702 issued and outstanding at June 30, 2009 Common stock issuable Additional paid-in capital Accumulated other comprehensive loss ) Accumulated deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to the consolidated financial statements. F-3 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended June 30, Revenues $ $ Cost of revenues Gross margin (loss) ) Operating expenses: General and administrative: Consultants Bad debt expense Salaries and payroll related expense Management fee payable to Flint Telecom, Ltd. Stock compensation and option expense: Directors and officers Consultants Employees Depreciation and amortization expense Other Total general and administrative Total operating expenses Operating loss ) ) Other income (expense) ) Interest expense ) ) (Loss) on investment ) Loss on debt settlements ) Provision for income taxes Loss on disposal of fixed assets ) Impairment of fixed assets ) Impairment of goodwill and intangible assets ) Net loss from continuing operations ) ) Loss from discontinued operations, net of tax ) Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding: Basic Diluted See accompanying notes to the consolidated financial statements. F-4 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) AND OTHER COMPREHENSIVE LOSS Common Stock Common Stock Issuable Additional Preferred Shares Accumulated Shares Amount Shares Amt. Paid-In Capital (Series D, E, F & G) Compre-hensive Loss Accum. Deficit Total Balances at June 30, 2008 $ ) $ ) Acquisition of Semotus Solutions, Inc. Acquisition of the six CHVC subsidiaries Issuance of new shares as compensation to officers and employees Stock compensation expense Shares issued with the restructure of notes payable Shares issued with new notes payable Shares issued to consultants for service Shares issued to acquire software Disposition of Semotus business ) Conversion of notes payable into equity Private offering Issuance of warrants to holders of notes payable Beneficial conversion feature on convertible notes payable Stock options expense for twelve months ended June 30, 2009 Comprehensive Loss: Comprehensive loss ) ) Net loss for the year ended June 30, 2009 ) ) Balances at June 30, 2009 $ ) $ ) $ See accompanying notes to the consolidated financial statements. F-5 Common Stock Common Stock Issuable Additional Preferred Shares Accumulated Shares Amount Shares Amt. Paid-In Capital (Series D, E, F & G) Compre-hensive Loss Accum. Deficit Total Balances at June 30, 2009 ) ) Conversion of notes payable into equity Beneficial conversion feature on convertible notes payable Shares issued to consultants for services ) ) 162,735 Issuance of warrants to holders of notes payable Shares issued for cashless exercise of warrants ) Stock payable issued, net of cancellations ) Stock compensation expense Stock options expense for twelve months ended June 30, 2010 Shares issued for payments on debt Shares issued to officers, directors and employees for vested stock compensation Preferred shares issued for satisfaction of debt 1,530,000 Comprehensive Loss: Comprehensive loss ) ) Disposal of 4 CHVC subsidiaries ) ) Accrual of redeemable equity securities, dividends and penalties Net loss for the year ended June 30, 2010 ) ) Balances at June 30, 2010 $ ) $ ) See accompanying notes to consolidated financial statements. F-6 FLINT TELECOM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOW Years ended June 30, Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Impairment of good will and intangible assets Impairment of fixed assets Interest charges capitalized to lease obligations Loss on debt settlements Loss on investment Loss on disposal Stock and option compensation expense Amortization / accretion of debt discount Amortization of beneficial conversion feature Amortization of debt issuance cost Gain on disposal of Semotus Changes in assets and liabilities, net of acquisitions & disposals: Accounts receivable ) Prepaid expense Inventories ) Deposit ) ) Accounts payable ) Cash overdraft ) Accrued liabilities ) Net due from Flint Telecom, Ltd. ) Accrued interest payable Due from related parties ) Deferred revenue Accrued interest Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchases of fixed assets ) ) Proceeds from sale of fixed assets Investment in notes receivable ) ) Cash paid for the acquisition of CHVC Subs ) Cash assumed (disposed) in acquisitions (disposals) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Proceeds from lines of credit Proceeds from related parties debt Proceeds from debt Payments on lines of credit ) F-7 Payments on related parties debt ) ) Payments on debt ) ) Proceeds from private offerings Redemption of preferred stock ) Payments on lease obligations ) ) Net cash provided by financing activities Cash Flows From Foreign Currency Activities: Exchange gain (loss) on debt ) ) Net cash provided by (used in) foreign currency activities ) ) Net increase (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $
